Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 1 of 12 Page ID #:2158



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11       Buck G. Woodall, a.k.a. Buck             Case No.: CV 20-3772-CBM-(Ex)
           Woodall, an individual,
  12                                                ORDER RE: DEFENDANTS’
                 Plaintiff,
  13       v.                                       MOTION TO DISMISS SECOND,
                                                    THIRD, AND FOURTH CAUSES
  14       The Walt Disney Company et al.,          OF ACTION IN PLAINTIFF’S
  15             Defendants.                        SECOND AMENDED COMPLAINT
                                                    [95]
  16
  17
  18            The matter before the Court is Defendants’1 Motion to Dismiss Second,
  19   Third and Fourth Causes of Action in Plaintiff’s Second Amended Complaint
  20   pursuant to Federal Rules of Civil Procedure 8, 9(b) and 12(b)(6). (Dkt. No. 95
  21   (the “Motion”).) The matter is fully briefed. (Dkt. Nos. 96, 97.)
  22                                  I.     BACKGROUND
  23            This action arises from Defendants’ alleged unauthorized use of Plaintiff
  24
  25   1
        Defendants are The Walt Disney Company, Walt Disney Pictures, Walt Disney
       Animation Studios, Disney Enterprises, Inc., Disney Consumer Products, Inc.,
  26   Disney Consumer Products & Interactive Media, Inc., Walt Disney Direct-to-
       Consumer & International, Disney Book Group, LLC, Disney Interactive Studios,
  27   Inc., Disney Store USA, LLC, Disney Shopping, Inc., Buena Vista Home
       Entertainment, Inc., Buena Vista Books, Inc., Mandeville Films, Inc., Jenny
  28   Marchick, and Pamela Ribon (collectively, “Defendants”).
                                                    1
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 2 of 12 Page ID #:2159



   1   Buck Woodall’s (hereinafter, “Plaintiff’s” or “Woodall’s”) “Bucky” and “Bucky
   2   the Wave Warrior” animated film projects in connection with the Disney animated
   3   film Moana. The First Amended Complaint (“FAC”), filed as a matter of right,
   4   alleged eight causes of action: (1) copyright infringement, 17 U.S.C. § 501 et
   5   seq.; (2) violations of Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836; (3)
   6   violations of the California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et
   7   seq.; (4) fraud; (5) fraudulent concealment; (6) false promises; (7) tortious
   8   interference with contractual relations; and (8) accounting. (Dkt. No. 18.) On
   9   April 14, 2021, the Court granted in part and denied in part Defendants’ Motion to
  10   Dismiss the FAC as follows: 1) Defendants’ Motion to Dismiss Plaintiff’s
  11   copyright infringement claim (First Cause of Action) was denied; 2) Defendants’
  12   Motion to Dismiss Plaintiff’s federal and state trade secrets claim (Second and
  13   Third Causes of Action) was granted with leave to amend; 3) Defendants’ Motion
  14   to Dismiss Plaintiff’s fraud, fraudulent concealment and false promise claims
  15   (Fourth, Fifth and Sixth Causes of Action) for failure to plead with sufficient
  16   particularity under Rule 9(b) was granted with leave to amend; 4) Defendants’
  17   Motion to Dismiss Plaintiff’s tortious interference with contractual relations claim
  18   (Seventh Cause of Action) was granted with leave to amend; and 5) Defendants’
  19   Motion to Dismiss Plaintiff’s accounting claim (Eighth “Cause of Action”) was
  20   granted because it is not a cause of action. (Dkt. No. 91 (the “Order”).)
  21         On May 28, 2021, Plaintiff filed a Second Amended Complaint (“SAC”)
  22   asserting the following causes of action: (1) copyright infringement, 17 U.S.C. §
  23   501 et seq.; (2) violations of the Defend Trade Secrets Act of 2016, 18 U.S.C. §
  24   1836; (3) violations of the California Uniform Trade Secrets Act, Cal. Civ. Code
  25   §§ 3426 et seq.; (4) fraud; and (5) false promises. (Dkt. No. 94.) Defendants now
  26   move to dismiss Plaintiff’s federal and state trade secrets and fraud claims
  27   (second, third, and fourth causes of action, respectively).
  28

                                                 2
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 3 of 12 Page ID #:2160



   1                           II.   STATEMENT OF THE LAW
   2   A.    Fed. R. Civ. Proc. 8 and 12(b)(6)
   3         Federal Rule of Civil Procedure 8 requires that the complaint contain “a
   4   short and plain statement of the claim showing that the pleader is entitled to
   5   relief.” Fed. R. Civ. Proc. 8(a). Federal Rule of Civil Procedure 12(b)(6) allows a
   6   court to dismiss a complaint for “failure to state a claim upon which relief can be
   7   granted.” Dismissal of a complaint may be based on either a lack of a cognizable
   8   legal theory or the absence of sufficient facts alleged under a cognizable legal
   9   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). On
  10   a motion to dismiss for failure to state a claim, courts accept as true all well-
  11   pleaded allegations of material fact and construes them in a light most favorable to
  12   the non-moving party. Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
  13   1025, 1031-32 (9th Cir. 2008). To survive a motion to dismiss, the complaint
  14   “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
  15   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663, (2009)
  16   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A formulaic
  17   recitation of the elements of a cause of action will not suffice. Twombly, 550 U.S.
  18   at 555. Labels and conclusions are insufficient to meet the Plaintiff’s obligation to
  19   provide the grounds of his or her entitlement to relief. Id. “Factual allegations
  20   must be enough to raise a right to relief above the speculative level.” Id.
  21         A court may consider the allegations contained in the pleadings, exhibits
  22   attached to or referenced in the complaint, and matters properly subject to judicial
  23   notice in ruling on a motion to dismiss. Tellabs, Inc. v. Makor Issues & Rights,
  24   Ltd., 551 U.S. 308, 322 (2007). Materials whose contents are alleged in the
  25   complaint may also be considered by the Court for purposes of a motion to
  26   dismiss. See Thomas v. Walt Disney Co., 337 Fed. App’x. 694, 694-95 (9th Cir.
  27   2009); In re Stac Elec. Sec. Litig., 89 F.3d 1399, 1405 n.4 (9th Cir. 1996); U.S. v.
  28   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

                                                  3
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 4 of 12 Page ID #:2161



   1   B.    Federal Rule of Civil Procedure 9(b)
   2         Federal Rule of Civil Procedure 9(b) governs all claims sounding in fraud,
   3   and requires that “in alleging fraud or mistake, a party must state with particularity
   4   the circumstances constituting fraud or mistake. Malice, intent, knowledge, and
   5   other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P.
   6   9(b). To satisfy Rule 9(b), Plaintiff must plead facts regarding the “who, what,
   7   when, where, and how” of the alleged misconduct. Godecke v. Kinetic Concepts,
   8   Inc., 937 F.3d 1201, 1208 (9th Cir. 2019) (citing Kearns v. Ford Motor Co., 567
   9   F.3d 1120, 1124 (9th Cir. 2009)).
  10                                  III.   DISCUSSION
  11   A.    Trade Secrets
  12         Plaintiff’s second and third causes of action assert violation of the Defend
  13   Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836, and California Uniform
  14   Trade Secrets Act (“CUTSA”), Cal. Civ. Code §§ 3426 et seq.
  15         1.     Publicly Available Information
  16         The DTSA defines a “trade secret” as information that “the owner thereof
  17   has taken reasonable measures to keep ... secret” and that “derives independent
  18   economic value, actual or potential, from not being generally known to ... another
  19   person who can obtain economic value from the disclosure or use of the
  20   information.” 18 U.S.C. § 1839(3). Similarly, to qualify as a trade secret under
  21   the CUTSA, the information “must be secret, and must not be of public
  22   knowledge or of a general knowledge in the trade or business.” DVD Copy
  23   Control Ass’n, Inc. v. Bunner, 116 Cal. App. 4th 241, 251 (Cal. Ct. App. 2004)
  24   (internal quotation marks omitted).
  25         The Court previously found information regarding Plaintiff’s Bucky works
  26   which were publicly available on Plaintiff’s website or deposited with the
  27   Copyright Office were not trade secrets. (Order at 18-21.) Because the FAC did
  28   not specify what information was made publicly available by Plaintiff in

                                                 4
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 5 of 12 Page ID #:2162



   1   connection with Plaintiff’s deposit of materials with the Copyright Office or on
   2   Plaintiff’s website, the Court could not determine what trade secrets were alleged
   3   to have been misappropriate by Defendants based on the allegations in the FAC.
   4   (Id. at 20.) Accordingly, the Court held Plaintiff failed to allege sufficient facts
   5   that he had any protectable trade secrets to state a claim under the DTSA and
   6   CUTSA, and dismissed Plaintiff’s federal and state trade secret claims with leave
   7   to amend. (Id. at 21.)
   8         Defendants now move to dismiss Plaintiff’s federal and trade secret claims
   9   asserted in the SAC on the ground the “trade secrets” as defined in the SAC still
  10   includes material Plaintiff has claimed is copyrighted or material that was publicly
  11   available on Plaintiff’s websites. Defendants thus contend Plaintiff fails to state a
  12   claim for violation of the DTSA and CUTSA because like the FAC, “neither the
  13   Court nor Defendants can determine what trade secrets are alleged to have been
  14   misappropriated by Defendants based on the allegations in the [SAC].”
  15         Here, the SAC alleges “The project known as Bucky, including but not
  16   limited to the trailer and 2011 script, when considered alongside and in
  17   combination with the copyrighted materials and all other materials and ideas of
  18   Woodall referenced throughout this Complaint, including those at Exhibit ‘A’
  19   hereto, are legally classified as trade Secrets” and “[a]ll materials delivered by
  20   Woodall to the Defendants from and after 2003 are therefore trade secrets as a
  21   matter of law and are referred to in this Complaint as ‘Woodall Trade Secrets’
  22   inasmuch as they are of extraordinary combinational value regardless of the extent
  23   to which some of them were copyrighted in order to protect the overall film
  24   project known as Bucky.” (SAC ¶ 65 (emphasis added).)
  25         Based on the SAC’s allegations, Plaintiff’s alleged trade secrets include
  26   copyrighted materials submitted to the U.S. Copyright Office which courts have
  27   found cannot constitute trade secrets. See Manchester v. Sivantos GmbH, 2019
  28   WL 3531419, at *4 (C.D. Cal. Aug. 2, 2019); Siegler v. Sorrento Therapeutics,

                                                  5
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 6 of 12 Page ID #:2163



   1   Inc., 2019 WL 581719, at *11 (S.D. Cal. Feb. 13, 2019); Vendavo, Inc. v. Price
   2   f(x) AG, 2018 WL 1456697, at *4 (N.D. Cal. Mar. 23, 2018); Synopsys, Inc. v.
   3   ATopTech, Inc., 2013 WL 5770542, at *6 (N.D. Cal. Oct. 24, 2013).2 However,
   4   Plaintiff argues for the first time that because the SAC alleges the trailer is part of
   5   his trade secrets and the trailer was never submitted to the Copyright Office,
   6   Plaintiff has pled sufficient facts to state a claim for trade secrets,3 relying on
   7   InteliClear, LLC v. ETC Glob. Holdings, Inc., 978 F.3d 653, 659 (9th Cir. 2020).
   8         In InteliClear, the district court held InteliClear “failed to sufficiently
   9   identify which elements of [the plaintiff’s securities tracking database] were
  10   allegedly trade secrets” and thus granted summary judgment in favor of the
  11   defendant on the plaintiff’s federal and state trade secrets claims before discovery
  12   had proceeded on the basis that the plaintiff failed “to state the alleged trade
  13   secrets with sufficient particularity.” 978 F.3d at 657. The plaintiff appealed. On
  14   appeal, the Ninth Circuit noted: “The plaintiff ‘should describe the subject matter
  15   of the trade secret with sufficient particularity to separate it from matters of
  16   general knowledge in the trade or of special knowledge of those persons ... skilled
  17   in the trade.’” Id. at 658. “Plaintiffs must ‘clearly refer to tangible trade secret
  18   material,’” “Plaintiffs may not simply rely upon ‘catchall’ phrases or identify
  19   categories of trade secrets they intend to pursue at trial,” and “[i]t is inadequate for
  20   plaintiffs to ‘cite and incorporate by reference hundreds of documents that
  21   purportedly reference or reflect the trade secret information.’” Id. (citations
  22   omitted). The Ninth Circuit, however, reversed the district court’s grant of
  23   summary judgment in favor of the defendant, holding “there is a genuine issue of
  24   material fact as to whether InteliClear identified its trade secrets with sufficiently
  25   particularity” because “[a] reasonable jury could conclude that the uniquely
  26   2
         See also Mobile Active Defense, Inc. v. Los Angeles Unified Sch. Dist., 2015 WL
  27   12860491, at *5 (C.D. Cal. 2015).
       3
         Plaintiff did not raise this argument in response to Defendants’ motion to dismiss
  28   Plaintiff’s trade secrets claims asserted in the FAC.

                                                   6
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 7 of 12 Page ID #:2164



   1   designed tables, columns, account number structures, methods of populating table
   2   data, and combination or interrelation thereof, are protectable trade secrets.” Id. at
   3   659. The Ninth Circuit noted the plaintiff had “identified aspects of its database
   4   logic and architecture with enough specificity to create a triable issue of fact,”
   5   “[r]ather than using ‘catchall’ phrases or merely identifying categories of
   6   information” because the plaintiff had submitted a declaration under seal which
   7   “specified the program processes, tables, columns, and account identifiers from its
   8   SQL database that it considered trade secrets.” Id. Accordingly, the Ninth Circuit
   9   concluded “[a]t this stage, particularly where no discovery whatsoever had
  10   occurred, . . . [the plaintiff’s] burden is only to identify at least one trade secret
  11   with sufficient particularity to create a triable issue.” Id.
  12         Defendants do not address the Ninth Circuit’s InteliClear decision in their
  13   reply, and instead argue Plaintiff fails to identify what information was registered
  14   with the U.S. Copyright Office or maintained confidential, including what
  15   information was registered or otherwise made publicly available from the Bucky
  16   trailer. Defendants also argue the SAC does not correct the deficiency identified
  17   in the Court’s Order by specifying what information was made publicly available
  18   on Plaintiff’s website.
  19         Defendants request that the Court take judicial notice of images from the
  20   archives of one of Plaintiff’s websites which includes images from Plaintiff’s
  21   trailer. (Defendants’ Request for Judicial Notice, Ex. A.) Plaintiff does not object
  22   to the Court taking judicial notice “solely of the fact that certain images existed on
  23   a website at one point.” (Dkt. No. 98.)4 Accordingly, the Court grants
  24   Defendants’ request to take judicial notice of the still images from the archives of
  25   Plaintiff’s website. However, even after taking judicial notice of the still images
  26   from the trailer which were at some point in time available on Plaintiff’s website,
  27
       4
         Defendants filed a response to Plaintiff’s response to Defendants’ request for
  28   judicial notice. (Dkt. No. 99.)

                                                   7
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 8 of 12 Page ID #:2165



   1   there is nothing before the Court demonstrating Plaintiff’s entire trailer was
   2   publicly available.
   3         Therefore, applying the InteliClear decision’s holding in this case,
   4   Plaintiff’s burden “is only to identify at least one trade secret with sufficient
   5   particularity.” 978 F.3d at 659. Here, the SAC alleges “[t]he project known as
   6   Bucky, including but not limited to the trailer and 2011 script, when considered
   7   alongside and in combination with the copyrighted materials and all other
   8   materials and ideas of Woodall referenced throughout this Complaint, including
   9   those at Exhibit ‘A’ hereto, are legally classified as trade Secrets” and “[a]ll
  10   materials delivered by Woodall to the Defendants from and after 2003” are trade
  11   secrets (SAC ¶ 65). Accordingly, the Court finds, consistent with the Ninth
  12   Circuit’s InteliClear decision, that at this stage, particularly where no discovery
  13   has occurred, Plaintiff has alleged the trailer and the 2011 script were not
  14   copyrighted, and thus satisfied his burden “to identify at least one trade secret with
  15   sufficient particularity.” InteliClear, 978 F.3d at 659.
  16         2.     Combinational Works
  17         The SAC also alleges various Bucky materials combined constitute a trade
  18   secret (see SAC ¶¶ 59, 63, 65). Plaintiff thus argues he pleads sufficient facts to
  19   state a claim under the federal and state trade secrets law based on a
  20   “combination” theory.5 The Ninth Circuit has recognized “a trade secret may
  21   consist of a compilation of data, public sources or a combination of proprietary
  22   and public sources.” United States v. Nosal, 844 F.3d 1024, 1042 (9th Cir. 2016).
  23   Defendants argue Plaintiff’s “combination” theory for a trade secret fails because
  24   it consists of everything Plaintiff ever provided to Defendant Marchick regarding
  25   Bucky, in addition to including “material registered for the copyright and
  26   otherwise disclosed to the public.”
  27
       5
        Plaintiff did not raise this argument in response to Defendants’ motion to dismiss
  28   Plaintiff’s trade secrets claims asserted in the FAC.

                                                  8
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 9 of 12 Page ID #:2166



   1         As discussed above, however, as the Ninth Circuit held in InteliClear,
   2   Plaintiff’s burden at this stage, where no discovery has taken place, “is only to
   3   identify at least one trade secret with sufficient particularity.” 978 F.3d at 659.
   4   Therefore, irrespective of whether Plaintiff had a “combination” of proprietary
   5   and public information which may constitute a trade secret, Plaintiff has alleged
   6   the trailer and the 2011 script are trade secrets which were not copyrighted, and
   7   thus satisfies his burden “to identify at least one trade secret with sufficient
   8   particularity.” InteliClear, 978 F.3d at 659.
   9         3.     Reasonable Measures to Keep Information Secret
  10         Defendants also argue Plaintiff’s trade secrets claims fail because Plaintiff
  11   did not take reasonable efforts to keep the information secret. Defendants contend
  12   although Plaintiff alleges he believed Defendant Marchick was going to show his
  13   Bucky material to third parties (see SAC ¶ 30 (alleging Plaintiff delivered material
  14   regarding Bucky in or about January 2005 to Defendant Marchick who told
  15   Plaintiff she would get the materials “to the right people”)), Plaintiff never
  16   contacted those third parties to have them sign a confidentiality agreement.
  17         18 U.S.C. §1839(3)(a) requires that a trade secret owner take “reasonable
  18   measures to keep such information secret.” Moreover, Cal. Civ. Code
  19   §3426.1(d)(2) provides that the trade secret owner must make “efforts that are
  20   reasonable under the circumstances to maintain its secrecy.” Courts have found
  21   trade secret claims fail as a matter of law where the trade secret owner fails to
  22   obtain a non-disclosure agreement from persons receiving the purported trade
  23   secret information. See, e.g., KEMA, Inc. v. Koperwhats, 2010 WL 3464708, at
  24   *4 (N.D. Cal. Sept. 1, 2010).
  25         Defendants argue Plaintiff does not and cannot dispute that he never asked
  26   any Disney entity to execute a confidentiality agreement. However, here, the SAC
  27   alleges Plaintiff “has taken reasonable measures to keep secret including, without
  28   limitation, assuring that all persons gaining access to the trade secrets identified in

                                                  9
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 10 of 12 Page ID #:2167



   1    paragraphs 56 through 59 of this Complaint, and the Woodall Trade Secrets,
   2    execute confidentiality agreements or otherwise clearly articulate their covenant
   3    not to disclose any of the Woodall Trade Secrets to the general public, directly or
   4    indirectly” (id. ¶ 66), and “Defendants all acknowledged that they were bound by
   5    the Confidentiality Agreement executed in favor of Woodall, which forbade any
   6    such use of these trade secrets that the Defendants had access to from and after
   7    2003 (id. ¶ 67 (emphasis added)).6 Because the Court must accept as true factual
   8    allegations in the complaint for purposes of a motion to dismiss, the Court must
   9    accept as true the SAC’s allegation that “Defendants all acknowledged that they
  10    were bound by the Confidentiality Agreement.” (Id. ¶ 67.) See InteliClear, 978
  11    F.3d at 661 (noting “oral and written understandings of confidentiality” can
  12    qualify as “reasonable measures” to keep information confidential for purposes of
  13    trade secrets) (citation omitted). Accordingly, Defendants’ contention that
  14    Plaintiff failed to take reasonable measures to keep the information secret and
  15    obtain confidentiality agreements is not a basis for dismissing Plaintiff’s trade
  16    secret claims at the pleading stage.7
  17    B.    Fraud
  18          Plaintiff’s fourth causes of action is for fraud. Defendants move to dismiss
  19    Plaintiff’s fraud claim asserted in the SAC on the ground Plaintiff fails to plead
  20    the fraud claim with particularity as to Defendants Disney Enterprises, Inc.,
  21    Disney Consumer Products, Inc., Disney Consumer Products & Interactive Media,
  22    Inc., Walt Disney Direct-to-Consumer & International, Disney Book Group, LLC,
  23
        6
  24      Defendants argue there is no authority for the proposition that a 2003
        confidentiality agreement that Marchick purportedly signed on behalf of herself
  25    while working at Mandeville is binding on Disney eight years later, and there is no
        allegation that Marchick was ever employed by Walt Disney Animation Studios
  26    (the studio that produced Moana). However, at the pleading stage, the Court must
        accept as true the SAC’s allegation that “Defendants all acknowledged that they
  27    were bound by the Confidentiality Agreement.” (SAC ¶ 67.)
        7
          Defendants may file an appropriate motion on this issue later in the litigation to
  28    the extent there is evidence to the contrary.

                                                 10
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 11 of 12 Page ID #:2168



   1    Disney Interactive Studios, Inc., Disney Store USA, LLC, Disney Shopping, Inc.,
   2    Buena Vista Home Entertainment, Inc., and Buena Vista Books, Inc. (hereinafter,
   3    “Non-WDAS Entities”). Specifically, Defendants argue because the SAC
   4    expressly acknowledges the non-WDAS Entities were not involved in the
   5    production or release of Moana (see SAC ¶ 38(d) (alleging The Walt Disney
   6    Company, Walt Disney Pictures and Walt Disney Animation Studios developed
   7    and released the Moana film, and alleging the non-WDAS Entities produced and
   8    distributed products “derived from the motion picture”), and because Plaintiff’s
   9    fraud claim arises from the alleged conspiracy among Defendants to fraudulently
  10    use Plaintiff’s Bucky materials to produce Moana, the SAC fails to plead facts
  11    with the requisite particularity to state a viable claim against the non-WDAS
  12    Entities for fraud. Defendants also argue the SAC fails to allege any facts
  13    indicating the non-WDAS Entities were ever aware of Plaintiff or Bucky.
  14          Here, the SAC alleges Defendant Marchick was “operating in conjunction
  15    and with the express ratification and approval of all other Defendants named in
  16    this Complaint” when she made her allegedly fraudulent statements and allegedly
  17    concealed/misrepresented facts to Plaintiff. (SAC ¶¶ 89, 90.) Therefore, taking
  18    these allegations as true, the SAC pleads sufficient facts to state a claim for fraud
  19    against the Non-WDAS Entities.8
  20
  21
        8
          The Court denied Defendants’ motion to dismiss Plaintiff’s fraud claim in the
  22    FAC on the ground that Plaintiff does not differentiate between the roles of the
        various Defendants, reasoning “Plaintiff would not have knowledge of each
  23    defendant’s specific role in producing, the Moana film at this stage without
        additional discovery. See, e.g., Heller v. NBCUniversal, Inc., 2016 WL 6573985,
  24    at *3 (C.D. Cal. Mar. 30, 2016) (rejecting defendants’ motion to dismiss insofar as
        it sought dismissal of plaintiff’s claims on the ground of improper “group
  25    pleading,” reasoning “it is simply not possible for Plaintiff to be more specific
        about the role each Defendant played in producing the Film without discovery”).”
  26    (Order at 14.) To the extent Defendants are reasserting this argument raised in
        their prior motion to dismiss the FAC that Plaintiffs’ fraud claim fails because
  27    Plaintiff does not differentiate between the roles of the various Defendants, the
        Court denies Defendants’ Motion to Dismiss on this basis. See Heller, 2016 WL
  28    6573985, at *3.

                                                  11
Case 2:20-cv-03772-CBM-E Document 101 Filed 08/05/21 Page 12 of 12 Page ID #:2169



   1                                IV.   CONCLUSION
   2          Accordingly, the Court DENIES Defendants’ Motion to Dismiss the
   3    Second, Third and Fourth Causes of Action in Plaintiff’s Second Amended
   4    Complaint.
   5
   6          IT IS SO ORDERED.
   7
   8    DATED: August 5, 2021.
                                            CONSUELO B. MARSHALL
   9                                        UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              12
